DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action replaces the Office action issued on 13 June 2022.   

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2020 and 5 January 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes, et al. (U.S. Patent No. 9,439,341).
With reference to claim 1, Bebernes teaches a hydraulic system for controlling a pair of steerable caster wheels of an agricultural machine, the hydraulic system comprising: a pressure source configured to supply a flow of pressurized fluid (see col. 9:52 to col. 10:10); a tank configured to receive the fluid and supply the fluid to the pressure source (see col. 10:11-16); a left side actuator configured to control a left rear caster wheel (see col. 11:43-56); a right side actuator configured to control a right rear caster wheel (see col. 11:43-56); a left steering command valve, a right steering command valve, and a rear steering control valve (see col. 11:43 to col. 13:17); a supply pressure fluid circuit interconnecting the pressure source and the rear steering control valve in fluid communication (see col. 11:43-56); a command valve supply fluid circuit interconnecting the rear steering control valve with both the right steering command valve and the left steering command valve in fluid communication (see col. 14:65 to col. 15:15); a left side steering fluid circuit interconnecting the left side actuator and the left steering command valve in fluid communication (see col. 11:43-56); a right side steering fluid circuit interconnecting the right side actuator and the right steering command valve in fluid communication (see col. 11:43-56); a fluidic tie rod fluid circuit interconnecting both the left side actuator and the right side actuator with the rear steering control valve in fluid communication (see Fig. 4, #40b and related text).  Bebernes does not explicitly disclose the last limitation.  However, given that Bebernes teaches a tank and interconnections between the left right and rear steering valves, a return line to the tank would have been obvious to one of ordinary skill in the art to include in the system of Bebernes based on the knowledge that not all the fluid will be in use the entire time and will require a storage device when not in use and further on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.  
Referring to claim 2, Bebernes discloses wherein the rear steering control valve is controllable between a first state in which the fluidic tie rod fluid circuit and the tank return fluid circuit are connected in fluid communication and the supply pressure fluid circuit and the command valve supply fluid circuit are disconnected from fluid communication (see col. 19:26-36; functionally equivalent to active control being disabled), and a second state in which the fluidic tie rod fluid circuit and the tank return fluid circuit are disconnected from fluid communication and the supply pressure fluid circuit and the command valve supply fluid circuit are connected in fluid communication (see col. 11:43 to col. 13:17, equivalent to active control and opposite of disabling of active control described in col. 19:26-36). 
With regards to claim 3, Bebernes teaches wherein the rear steering control valve is normally disposed in the first state and is controlled into the second state in response to an activation signal (see col. 11:43 to col. 13:17, equivalent to active control/second state and opposite of disabled active control/first state described in col. 19:26-36).  
For claim 4, Bebernes teaches a cross port pressure relief system interconnecting the left side steering fluid circuit, the right side steering fluid circuit, and the fluidic tie rod fluid circuit in fluid communication (see col. 11:43-56, col. 10:11-16, Fig. 4, #40a and #40b; system in communication).  
With reference to claims 5 and 6, Bebernes does not explicitly disclose pressure release valves for the left and right sides.  However, as the left and right sides and tie rod circuits are disclosed to be in fluidic communication and that such communication is controlled via valves of 40b, it would have been obvious to one of ordinary skill in the art to incorporate a left/right side pressure relief valve having a first port connected in fluid communication to the left/right side steering fluid circuit, and a second port connected in fluid communication to the fluidic tie rod fluid circuit based on the motivation to enable active control as well as the disabling thereof. 
Referring to claim 7, Bebernes does not explicitly disclose the claimed limitation.  However, as Bebernes discloses that the active mode may be disabled (see col. 11:43 to col. 13:17, equivalent to active control/second state and opposite of disabled active control/first state described in col. 19:26-36), it would have been obvious to one of ordinary skill in the art that the disabled mode would have fluidly communicated between the left and right relief valves based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels. 
With regards to claim 8, Bebernes does not explicitly disclose inboard and outboard ports on the left and right sides actuators.  However, it is well known in the art of hydraulic control to include inlet and outlet fluid ports in actuators based on the need to dynamically change the fluid amount required to perform a required task.  It would have been obvious to one of ordinary skill in the art that Bebernes would include inboard and outboard fluid ports based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.  
For claims 9 and 10, the claimed limitations are not explicitly disclosed.  However, it is well known in the art of hydraulic control to include inboard fluid ports in actuators connected to the fluid circuit based on the need to communicate needed fluid and dynamically intake the fluid amount required to perform a required task.  It would have been obvious to one of ordinary skill in the art that Bebernes would include inboard fluid ports connected to the fluid circuit that manifests the steering direction based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.
For claim 11, the claimed outboard fluid port is not explicitly disclosed.  However, Bebernes teaches that the actuators are in fluid communication with each other.  It is well known in the art of hydraulic control to include outboard fluid ports in actuators connected to the fluid circuit based on the need to dynamically evacuate the fluid amount no longer required to perform a required task.  It would have been obvious to one of ordinary skill in the art that Bebernes would include outboard fluid ports connected to the fluid circuit that manifests the steering direction based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.
Regarding claim 12, Bebernes further discloses a pilot supply fluid circuit in fluid communication with the left steering command valve, the right steering command valve, and the rear steering control valve (see col. 20:62 to col. 21:18).  
Referring to claim 13, Bebernes does not explicitly disclose a return circuit.  However, as Bebernes teaches a supply fluid circuit, it would have been obvious to one of ordinary skill in the art that a return circuit must also be incorporated to evacuate any fluid introduced based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.
With reference to claim 14, Bebernes does not explicitly disclose the claimed limitation.  However, as Bebernes discloses that the active mode may be disabled (see col. 11:43 to col. 13:17, equivalent to active control/second state and opposite of disabled active control/first state described in col. 19:26-36) and that the left and right sides are connected via a valve assembly (see Fig. 4, #40b and col. 18:7-24) it would have been obvious to one of ordinary skill in the art that the fluid communicated between the left and right command valves would be by way of a cross-valve circuit based on the motivation to improve multiple control modes for the steering of vehicles with steerable front and rear wheels.
Claim 20 is rejected based on the citations and reasoning given above for claims 1, 2 and 12-14.  Additionally, Bebernes discloses a pressure sensor circuit (see col. 28:27-44).  
Referring to claim 23, Bebernes discloses controlling the rear steering control valve into a second state in which the fluidic tie rod fluid circuit and the tank return fluid circuit are disconnected from fluid communication and the supply pressure fluid circuit and the command valve supply fluid circuit are connected in fluid communication to provide active control of the left rear caster wheel and the right rear caster wheel (see col. 11:43 to col. 13:17, equivalent to active control and opposite of disabling of active control described in col. 19:26-36; see also 28:27-44). 
Claim 25 is rejected based on the citations and reasoning given above for claim 1.

Allowable Subject Matter
Claims 15-19, 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663